 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    CHELLYN JONES,                                  Case No. 1:18-cv-01308-AWI-JDP

12                       Plaintiff,                   FINDINGS AND RECOMMENDATIONS TO
                                                      DISMISS CASE FOR PLAINTIFF’S FAILURES
13            v.                                      TO PROSECUTE AND TO COMPLY WITH
14                                                    COURT ORDERS
      DEPARTMENT OF CORRECTIONS
      REHABILITATION,
15
                                                      OBJECTIONS, IF ANY, DUE IN FOURTEEN
                         Defendant.                   DAYS
16

17

18          Plaintiff is a former state prisoner proceeding without counsel in this civil rights action
19   brought under 42 U.S.C. § 1983. On October 4, 2018, the court ordered plaintiff to file a first
20   amended complaint and to file a completed in forma pauperis application or pay the $400.00
21   filing fee in full. ECF No. 4. Plaintiff has neither paid the filing fee nor filed anything in
22   response to the court’s order. Accordingly, on March 5, 2019, the court issued plaintiff an order
23   to show cause why this case should not be dismissed for failure to comply with a court order and
24   failure to prosecute. ECF No. 7. Plaintiff had thirty days to respond but failed to do so, thereby
25   disobeying the court’s order.
26          The court may dismiss a case for plaintiff’s failure to prosecute or failure to comply with a
27   court order. See Fed. R. Civ. P. 41(b); Hells Canyon Pres. Council v. U.S. Forest Serv., 403 F.3d
28
                                                         1
 1   683, 689 (9th Cir. 2005). Involuntary dismissal is a harsh penalty, but a district court has duties

 2   to resolve disputes expeditiously and to avoid needless burden for the parties. See

 3   Fed. R. Civ. P. 1; Pagtalunan v. Galaza, 291 F.3d 639, 642 (9th Cir. 2002).

 4           In considering whether to dismiss a case for failure to prosecute, a court ordinarily

 5   considers five factors: “(1) the public’s interest in expeditious resolution of litigation; (2) the

 6   court’s need to manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy

 7   favoring disposition of cases on their merits and (5) the availability of less drastic sanctions.”

 8   Omstead v. Dell, Inc., 594 F.3d 1081, 1084 (9th Cir. 2010) (quoting Henderson v. Duncan, 779

 9   F.2d 1421, 1423 (9th Cir.1986)). These heuristic factors merely guide the court’s inquiry; they

10   are not conditions precedent for dismissal. See In re Phenylpropanolamine (PPA) Products

11   Liability Litig., 460 F.3d 1217, 1226 (9th Cir. 2006).

12           “The public’s interest in expeditious resolution of litigation always favors dismissal.”

13   Pagtalunan v. Galaza, 291 F.3d 639, 642 (9th Cir. 2002) (quoting Yourish v. California

14   Amplifier, 191 F.3d 983, 990 (9th Cir. 1999)). Accordingly, this factor weighs in favor of

15   dismissal.

16           Turning to the risk of prejudice, pendency of a lawsuit, on its own, is not sufficiently

17   prejudicial to warrant dismissal. Id. (citing Yourish, 191 F.3d at 991). However, delay inherently

18   increases the risk that witnesses’ memories will fade and evidence will become stale, id. at 643,

19   and it is plaintiff’s failure to prosecute this case that is causing delay. Therefore, the third factor

20   weighs in favor of dismissal.
21           As for the availability of lesser sanctions, at this stage in the proceedings there is little

22   available to the court that would constitute a satisfactory lesser sanction while protecting the court

23   from further unnecessary expenditure of its scarce resources. Monetary sanctions are of little use,

24   considering plaintiff’s apparent inability to pay the filing fee, and—given the stage of these

25   proceedings—the preclusion of evidence or witnesses is not available. Accordingly, the fourth

26   factor also weighs in favor of dismissal.
27           Finally, because public policy favors disposition on the merits, this factor weighs against

28   dismissal. Id.
                                                          2
 1            After weighing the factors, including the court’s need to manage its docket, the court finds

 2   that dismissal is appropriate. The court recommends dismissal without prejudice.

 3            FINDINGS AND RECOMMENDATIONS

 4            The court recommends that the case be dismissed for plaintiff’s failures to prosecute or

 5   comply with court orders. The undersigned submits these findings and recommendations to the

 6   U.S. district judge presiding over the case under 28 U.S.C. § 636(b)(1)(B) and Local Rule 304.

 7   Within 14 days of the service of the findings and recommendations, the parties may file written

 8   objections to the findings and recommendations with the court and serve a copy on all parties.

 9   The document containing the objections must be captioned “Objections to Magistrate Judge’s

10   Findings and Recommendations.” The presiding district judge will then review the findings and

11   recommendations under 28 U.S.C. § 636(b)(1)(C). The parties’ failure to file objections within

12   the specified time may waive their rights on appeal. See Wilkerson v. Wheeler, 772 F.3d 834, 839

13   (9th Cir. 2014).

14
     IT IS SO ORDERED.
15

16
     Dated:      April 12, 2019
17                                                      UNITED STATES MAGISTRATE JUDGE
18

19

20
21

22

23

24

25

26
27

28
                                                        3
